Citation Nr: 0941807	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  95-35 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The Veteran and S.B.


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In May 2001, the Board reopened a 
previously denied claim of service connection for PTSD and 
remanded the claim for additional development.

In September 2007, the Board denied the claim of service 
connection for PTSD on the merits and remanded a claim of 
service connection for hearing loss to the agency of original 
jurisdiction (AOJ) for additional development.  Thereafter, 
the Veteran filed an appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In August 2008, the 
Veteran's representative before the Court and VA General 
Counsel filed a joint motion to partially vacate and remand 
the Board's September 2007 decision.  In an August 2008 
order, the Court granted the joint motion and remanded the 
claim of service connection for PTSD to the Board for 
compliance with the joint motion leaving intact the rest of 
the September 2007 decision pertaining to the remand of the 
claim of service connection for hearing loss.

(The Board notes that only the PTSD claim is addressed in the 
decision below.  It does not appear that the development 
requested in the September 2007 remand regarding the hearing 
loss claim has been accomplished and that claim has not yet 
been re-certified to the Board by the AOJ.  Thus, the hearing 
loss claim will be addressed in a separate decision at a 
later date after the AOJ has completed the development.)


FINDING OF FACT

The Veteran has PTSD that is attributable to his active 
military service.


CONCLUSION OF LAW

The Veteran has PTSD that is the result of disease or injury 
incurred in active military service.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).

Establishing service connection for PTSD specifically 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f).

The Veteran has alleged that several traumatic events 
occurred when he was stationed in the Republic of Vietnam 
while serving in the United States Army.  At a hearing before 
the Board in May 2007, he provided testimony as to the 
specific in-service stressors that he believes resulted in 
PTSD.  First, the Veteran stated that, in approximately June 
or July 1970, he was stationed in Xuan Loc, Vietnam with 
Company B of the 46th Engineers, 159th Group, of the 20th 
Brigade.  He stated that a fellow solider complained to the 
Veteran that another soldier was repeatedly locking and 
loading his weapon at him.  The Veteran told the fellow 
soldier to shoot the other soldier.  After another encounter, 
the fellow solider shot and killed the other soldier.  As a 
result, the fellow soldier was sent to Leavenworth Prison for 
five years and the Veteran felt guilty regarding the 
incident.  Secondly, the Veteran testified that he 
experienced mortar attacks from the enemy in Vietnam.  He 
stated that these occurred almost nightly, especially when he 
was stationed at Long Binh, Vietnam.  The Veteran's third 
stressor occurred in 1970.  He stated that he was on a 
roadway with a sergeant when the Veteran was shot at by the 
Viet Cong.  A bullet whizzed passed his ear and they were 
able to find cover.  Lastly, the Veteran testified that he 
often had to unload and transport body bags of casualties 
from the mortar attacks.  In previously submitted statements 
to the RO and statements related to treatment providers, the 
Veteran has reported experiencing other in-service stressors, 
including seeing skinned bodies, killing a child, killing a 
woman, being near an ammunition dump that was blown up, and 
participating in a great deal of combat.

A review of the Veteran's service treatment records reveals 
that on entrance examination the Veteran was found to be 
normal psychiatrically, although he reported a history of 
being nervous.  A December 1968 examination revealed a normal 
psychiatric evaluation.  In April 1969, the Veteran 
complained of anxiousness and reportedly had anxiety.  Prior 
to his service in Vietnam, the Veteran was found to be normal 
psychiatrically according to an October 1969 examination 
report.  In a January 1970 entry, the Veteran complained that 
he was nervous and he was prescribed Mellaril.  An April 1970 
record indicates that the Veteran asked to see a psychiatrist 
for personal problems but there is no further information.  
In October 1970, the Veteran complained of being very nervous 
at an aid station.  It was reported that he was using 
Librium.  A November 1970 entry reflects alcohol 
intoxication.  In January 1971, the Veteran complained that 
everyone in his company was hassling him and that he was 
drinking too much.  In February 1971, the Veteran referred 
himself to the psychiatric clinic but there is no further 
information.  Later that month, the Veteran had his 
separation examination.  No psychiatric disorders were noted 
on the report.

Post-service medical records show that the Veteran was first 
diagnosed with PTSD while he was hospitalized in April 1989 
at the VA Medical Center (VAMC) in Syracuse, New York.  He 
was admitted for treatment of substance abuse problems.  The 
Veteran's PTSD was attributed to his Vietnam experience.  
Prior to that time, the medical records reveal a long history 
of post-service psychiatric treatment, primarily for alcohol 
abuse.  The Veteran had also been diagnosed variously with 
inadequate personality, factitious disorder, schizotypal 
personality disorder, adjustment reaction, anxiety neurosis, 
schizoaffective disorder, and depression.

Since April 1989, the Veteran has regularly received 
psychiatric treatment, including for PTSD, at several VAMCs, 
outpatient clinics, and private treatment facilities.  The 
Veteran has routinely carried a diagnosis of PTSD.  
Generally, it has been reported that the Veteran has a 
history of a diagnosis of PTSD or he has PTSD based on 
experiences in Vietnam, particularly as a combat veteran.  
The Veteran's representative submitted a September 2009 
psychiatric evaluation from private psychiatrist, 
M.L.C., M.D.  The evaluation constitutes the most recent 
diagnosis of PTSD.  Dr. M.L.C. found that the Veteran has 
delayed onset PTSD that is related to traumatic experiences 
that took place during his service in Vietnam.  Dr. M.L.C. 
also determined that the Veteran's co-morbid alcohol and 
substance abuse disorders did not cause his PTSD.

Even though the Veteran has been diagnosed with PTSD and his 
current symptoms have been linked with his military service 
in Vietnam, in order for service connection to be granted for 
PTSD, there must be credible supporting evidence of the 
occurrence of the claimed in-service stressor(s) on which the 
diagnosis is based.  See 38 C.F.R. § 3.304(f).  

With respect to the circumstances surrounding the Veteran's 
service in Vietnam, his personnel records document his 
Vietnam service from November 17, 1969 to February 24, 1971.  
Throughout that time he was assigned to either Company Hq, A, 
or B of the 46th Engineer Battalion and stationed at Long 
Binh and Xuan Loc, Vietnam.  His principal duty was variously 
listed as supply clerk, vehicle driver, water distribution, 
and heavy dump truck driver.  These units and duties are not 
per se indicative of combat service.  The Veteran was awarded 
the National Defense Service Medal, Vietnam Service Medal, 
and Republic of Vietnam Campaign Medal with 60 device.  A 
February 1970 record documents that, on February 26, 1970, 
the Veteran was posted as a sentinel at post number five at 
Xuan Loc.  The record indicates that the post was in a 
designated area that authorized special pay for duty subject 
to hostile fire.  The record goes on to state that the 
Veteran was found sleeping at his post in violation of the 
Uniform Code of Military Justice.  The personnel records do 
not contain sufficient supporting evidence that the claimed 
in-service stressors occurred.

During the pendency of the claim, the AOJ made numerous 
requests to several military agencies in an attempt to 
corroborate the Veteran's alleged stressors, including to the 
United States Army and Joint Services Environmental Support 
Group, the United States Armed Service Center for Research of 
Unit Records (USASCRUR), and the National Personnel Records 
Center.  One request to USASCRUR was for information 
regarding the alleged stressor of being near an ammunition 
dump that was blown up.  The request was for the time period 
November 29, 1969, to December 26, 1969, in Long Binh.  In 
September 2003, USASCRUR responded that it was unable to 
locate documentation verifying that the ammunition dump was 
blown up during that timeframe.  However, the reply from 
USASCRUR indicated that documentation showed that Long Binh 
received nine rounds of 122mm rocket fire on December 10, 
1969.  Although the Veteran never alleged a stressor with 
that specific information, the parties to the August 2008 
joint motion agreed that the information in the USASCRUR 
response constitutes evidence supporting the Veteran's claim 
that his life may have been threatened by enemy fire while he 
was in Vietnam, whether the threat was from mortar or rocket 
fire.  

In September 2009, the Veteran's representative submitted 
operational reports/lessons learned pertaining to 46th 
Engineer Battalion, dating from 1970 and 1971, which covered 
the time period that the Veteran was assigned to the unit.  
The reports document that the unit was to generally build 
infrastructure and to provide combat and operational support.  
The reports place the Veteran's unit at Xuan Loc and Long 
Binh, among other locations.  Significantly, the reports 
provide information regarding enemy action against the 
Veteran's unit and in the vicinity.  The reports indicate 
that there was: small arms and automatic weapons fire at the 
perimeter of Xuan Loc; rocket and small arms fire towards the 
airfield at Xuan Loc, mine detonations against vehicles; 
major enemy activity within three kilometers of road 
travelled by battalion dump trucks; sporadic small arms fire, 
incoming mortars, and detonation of anti-tank mines at Long 
Binh; and thousands of hours of guard duty logged for the 
defense of the Xuan Loc compound.

In consideration of the information and evidence of record, 
and in compliance with the August 2008 joint motion, the 
Board finds that there is sufficient credible supporting 
evidence that at least some of the Veteran's claimed in-
service stressors occurred.  The information in the USASCRUR 
reply and the unit operational reports/lessons learned 
provide such supporting evidence.  Even though the 
information does not specifically identify the Veteran, the 
corroboration of the Veteran's personal participation is not 
required.  The records need only imply the Veteran's 
participation, such as identifying unit participation.  See 
Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002); 
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  
Interestingly, the unit operational reports/lessons learned 
submitted by the representative contain the type of 
information the Board requested the AOJ to obtain in the May 
2001 remand.  Although multiple sources were contacted, none 
of the requests yielded this type of information.

In the Veteran's case, he has been diagnosed with PTSD and 
several medical professionals have linked the diagnosis to 
in-service stressors, the occurrences of which are supported 
by credible evidence.  In view of these circumstances, the 
Board finds that the Veteran has PTSD that is attributable to 
his active military service.  Accordingly, service connection 
is warranted for PTSD.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.


ORDER

Service connection for PTSD is granted.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


